Citation Nr: 1020160	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-07 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tendinitis of the right knee.  

2.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.

3. Entitlement to an initial compensable rating for a benign 
mass of the left side of neck.    

4.  Entitlement to an initial rating in excess of 10 percent 
for medial epicondylitis of the left elbow.   

5.  Entitlement to service connection for bunion of the left 
foot. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to November 
1987 and from February 2003 to April 2004 with additional 
service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Although the Veteran has submitted evidence of medical 
disabilities, and made claims for the highest ratings 
possible, he has not submitted evidence of unemployability, 
or claimed to be unemployable due to such disabilities.  In 
fact, the record reflects that he is currently employed.  
Therefore, the question of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to service connection for bunion of 
the left foot is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee 
disability is manifested by degenerative osteoarthrosis, 
flexion limited to 110 degrees, and extension limited to zero 
degrees with subjective complaints of giving way, popping, 
pain, stiffness, and swelling, without objective evidence of 
recurrent subluxation or lateral instability, ankylosis, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia or fibula, or genu 
recurvatum.

2.  For the entire appeal period, the Veteran's bilateral 
plantar fasciitis more nearly approximates a moderate 
flatfoot disability with a limited ability to stand, 
bilateral foot pain, and an antalgic gait on ambulation, 
without evidence of severe or pronounced symptomatology.  

3.  For the entire appeal period, the Veteran's benign mass 
of the left side of the neck is painful on examination 
without objective evidence of disfigurement, limitation of 
motion or function, instability, underlying soft tissue 
damage, or of a size warranting a higher rating.    

4.  For the entire appeal period, the Veteran's left elbow 
disability is manifested by mild radiocapitellar and 
humeroulnar oesteoarthrosis, flexion limited to 145 degrees, 
and extension limited to zero degrees with subjective 
complaints of tenderness, soreness, stiffness in his elbow 
and difficulty buttoning his bow tie, without objective 
evidence of impairment of supination, pronation, radius, or 
ulna.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for tendinitis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5299-5260 (2009).

2.  The criteria for an initial 10 percent rating, but no 
higher, for bilateral plantar fasciitis have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.71a, DC 5276 (2009).  

3.  The criteria for an initial 10 percent rating, but no 
higher, for a benign mass of the left side of neck have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.118, DC 7805 (2008).  

4.  The criteria for an initial rating in excess of 10 
percent for medial epicondylitis of the left elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, DC 5299-5207 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran's increased rating claims arise from his 
disagreement with initial evaluations assigned following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO obtained VA treatment records.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal that have not been requested or 
obtained.  Next, specific medical examinations pertinent to 
the issues decided herein were obtained in April 2005, 
February 2007, and April 2008.  The Board finds that the VA 
examinations were adequate as the examiners reviewed medical 
records, interviewed the Veteran, and performed necessary 
tests for rating his disabilities on appeal.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

At the outset, the Board notes that the Veteran's claims are 
appeals from initial assignments of disability ratings.  As 
such, the claims require consideration of the entire time 
period involved, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds that the record does not reflect any distinct 
period of time during the appeal period when the criteria for 
the next higher ratings were met.  

	Right Knee

The Veteran's tendonitis of the right knee is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5260.  The Veteran contends that 
he is entitled to an increased rating because such disability 
is worse than as reflected by his current rating.  Therefore, 
the Veteran argues that a rating in excess of 10 percent is 
warranted for his right knee disability.

The Veteran's right knee disability has been evaluated under 
Diagnostic Code 5260 relevant to limitation of flexion of the 
leg. The Board observes that normal range of knee motion is 
140 degrees of flexion and zero degrees of extension. 38 
C.F.R. 
§ 4.71, Plate II.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to 5 degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees. 
And finally, where extension is limited to 45 degrees a 50 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for the 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations 
may be assigned for arthritis with limitation of motion and 
for instability. However, General Counsel stated that if a 
Veteran does not meet the criteria for a noncompensable 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261, there is no additional disability for which a separate 
rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 
1, 1997), published at 62 Fed. Reg. 63,604 (1997). If a 
rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 
percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint. VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).

The Board finds that the Veteran's tendonitis of the right 
knee is manifested by degenerative osteoarthrosis, flexion 
limited to 110 degrees and extension limited to zero degrees 
with subjective complaints of giving way, popping, pain, 
stiffness, and swelling, without objective evidence of 
recurrent subluxation or lateral instability, ankylosis, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia or fibula, or genu 
recurvatum.  As such, the Board concludes that a rating in 
excess of 10 percent is not warranted for any period of the 
claim. 

The Board initially notes that X-rays reflect degenerative 
osteoarthrosis of the right knee.  Under DC 5003, a 20 
percent evaluation is warranted where there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  In the instant case, only the Veteran's right 
knee joint is involved.  As such, there is no evidence that 
there are two or more major or minor joints involved.  
Therefore, the Veteran is not entitled to an initial rating 
in excess of 10 percent under DC 5003.  

Furthermore, the Board finds that the Veteran is not entitled 
to higher ratings for limitation of extension or flexion.  
Specifically, at the time of the April 2005 VA examination, 
the examiner noted that he had full range of motion in his 
knees. Upon physical examination, the examiner observed no 
tenderness with palpitation, no swelling or weakness, 
although he did observe crepitus.  Additionally, at the April 
2008 VA examination, range of motion was reported as flexion 
to 110 degrees (0-140 degrees is anatomically normal) and 
extension to 0 degrees (full extension).  Although the 
Veteran reported pain during the entire flexion motion, other 
VA outpatient treatment records support full range of motion 
findings throughout the entire period on appeal.  
Specifically, full range of motion was noted in outpatient 
treatment records dated in May 2004, April 2005, September 
2006, and January 2007.  Because flexion was not limited to 
30 degrees, a higher rating under DC 5260 is not warranted.  
Because extension was anatomically normal, a higher rating is 
not warranted under DC 5261.  Additionally, he is not 
entitled to a separate compensable rating under Diagnostic 
Code 5261.  See VAOPGCPREC 9-04.

The Board has also considered whether the Veteran is entitled 
to a higher rating based on the functional equivalent of 
limitation of motion.  The Board notes that  the April 2005 
VA examiner diagnosed crepitus and possible arthritic changes 
but  X-rays were normal and the examiner found no functional 
impairment.  Further, the April 2008 VA examiner specifically 
reported that there was no additional loss of motion on 
repetitive use in flexion or extension.  The April 2008 
examiner also noted no bumps consistent with Osgood-
Schlatters disease, no clicking or snapping, no grinding, no 
instability, no patellar abnormality, no meniscus 
abnormality, no fracture or joint effusion.  Therefore, even 
considering the Veteran's subjective complaints of pain the 
evidence does not warrant a higher rating under the rating 
schedule or in contemplation of additional factors affecting 
limitation of motion as set forth in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995). 

The Board has further considered whether the Veteran is 
entitled to a higher or separate rating under Diagnostic Code 
5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, while 
the evidence reflects subjective complaints of giving way, 
the objective evidence shows that the Veteran's right knee is 
stable.  Specifically, the April 2005 VA examination revealed 
negative anterior drawer test and negative McMurray test and 
the April 2008 VA examiner specifically noted that the 
Veteran had no instability.  Therefore, while the Veteran has 
complained of giving way, the objective evidence fails to 
show that his right knee disability results in instability or 
subluxation.  As such, the Board finds that the Veteran is 
not entitled to a higher or separate rating under Diagnostic 
Code 5257.

Additionally, as the evidence of record fails to demonstrate 
ankylosis, dislocation of semilunar cartilage, removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum, the Veteran is not entitled to an increased 
or separate rating under Diagnostic Codes 5256, 5258, 5259, 
5262, or 5263, respectively.

        Feet 

In this case, throughout the rating period on appeal, the 
Veteran has been assigned a noncompensable rating for 
bilateral plantar fasciitis.  He contends that his inability 
to stand more than 15-30 minutes entitles him to a 
compensable rating.  

Bilateral plantar fasciitis is evaluated under 38 C.F.R. § 
4.71a, DC 5276.  Such provides that a 10 percent rating, 
regardless of whether the condition is unilateral or 
bilateral, is assigned for moderate flatfoot, with the 
weight-bearing lines over or medial to the great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral flatfoot 
or a 30 percent rating for bilateral flatfoot requires a 
severe condition with objective evidence of marked deformity, 
such as pronation and abduction; pain on manipulation and use 
accentuated; indications of swelling on use; and 
characteristic callosities.  A 30 percent rating for 
unilateral flatfoot or a 50 percent rating for bilateral 
flatfoot requires a pronounced condition manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

After a thorough review of the entire claims file, the Board 
finds that the Veteran meets the criteria for an increase to 
a 10 percent rating, but no higher, for the entire appeal 
period.  In this regard, the Board finds that the evidence 
shows the Veteran's bilateral plantar fasciitis more nearly 
approximates a moderate flatfoot disability with a limited 
ability to stand, bilateral foot pain, and an antalgic gait 
on ambulation.  However, as the evidence fails to show severe 
or pronounced symptomatology, he is not entitled to an 
initial rating in excess of 10 percent for such disability.

The April 2005 VA examination demonstrated normal range of 
motion in both feet and normal sensation to pinprick; 
however, hallux valgus was observed of the left great toe.  
At that time, the Veteran reported that he experienced daily 
pain, could not wear dress shoes or boots without difficulty, 
and wore orthotics in his shoes.  

Additionally, in an April 2007 outpatient treatment record, 
the Veteran reported intermittent pain at 9 out of 10 in his 
feet, hand, and hips.  He also reported to the April 2008 VA 
examiner that he experienced daily, severe bilateral foot 
pain.  

Upon physical examination, the April 2008 VA examiner noted 
that the Veteran could stand for a maximum of 15 to 30 
minutes, but noted no objective evidence of painful motion, 
no swelling, no tenderness, no instability, no weakness, no 
abnormal weight bearing, no fracture or dislocation of either 
foot.  However, X-ray findings showed that there was mild 
bilateral hallux valgus with a small bunion deformity on the 
left.  There was also a finding of mild bilateral great toe 
metatarsophalangeal joint osteoarthrosis.  

In consideration of foot pain, antalgic gait, bilateral 
hallux valgus with bunion deformity, and bilateral great toe 
metatarsophalangeal joint osteoarthritis, the Board finds 
that the preponderance of the evidence supports the award of 
a 10 percent rating, but no higher, for the Veteran's 
service-connected bilateral plantar fasciitis.  

According to the applicable diagnostic code, the next higher 
rating of 30 percent requires evidence of severe 
symptomatology, including objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  In consideration of the above, 
the Board finds the preponderance of the evidence is against 
the next higher rating of 30 percent.  Likewise, the evidence 
fails to demonstrate that the Veteran has pronounced 
symptomatology, to include marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation.  As such, the preponderance of the evidence is 
against a rating of 50 percent

        Benign Mass on Neck

In this case, throughout the rating period on appeal, the 
Veteran has been assigned a noncompensable rating for a 
benign mass on the left side of his neck.  He contends that 
his consistent pain resulting from the nodule entitles him to 
a compensable rating.  

The Veteran is currently rating under 38 C.F.R. § 4.118, DC 
7819 pertinent to benign skin neoplasms.  The code instructs 
that such should be rated under DCs 7800-7805 as 
disfigurement of the head, face, or neck, scars, or 
impairment of function.  

At the outset, the Board finds that, for the entire period on 
appeal, the Veteran is entitled to compensable rating under 
DC 7804, which provides for a maximum 10 percent rating for 
superficial scars that are painful on examination, as he has 
reported consistent pain associated with the mass.  
Additionally, at the February 2007 VA examination, it was 
noted that, when touching the nodule, it was painful and neck 
movements increased the pain.  Likewise, at the April 2008 VA 
examination, it was noted that the Veteran had intermittent 
sharp pain with turning his neck to the side.

As such, the Board has considered whether the Veteran is 
entitled to an initial rating in excess of 10 percent for his 
benign mass on his neck.  Diagnostic Code 7800 (disfigurement 
of the head, face, or neck) provides a 30 percent rating for 
visible or palpable tissue loss and either gross distortion 
or asymmetry and one feature or paired set of features or 
with two or three characteristics of disfigurement; a 50 
percent rating for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features or with four or five characteristics of 
disfigurement; an 80 percent rating for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features or with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118 
(2008). 

Diagnostic Code 7801 (scars other than the head, face, or 
neck that are deep or that cause limited motion) provides a 
20 percent rating for scars that cover an area or areas 12 
square inches (77 sq. cm.); a 30 percent rating for scars 
that cover an area or areas exceeding 72 square inches (465 
sq. cm.); and a 40 percent rating for scars that cover an 
area or areas exceeding 144 square inches (929 sq.cm.).  Note 
(1) provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec.4.25 of this part.  Note (2) provides 
that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7805 (other scars) will be rated on the basis 
of limitation of function.  38 C.F.R. § 4.118 (2008).

After a thorough review of the entire claims file, the Board 
finds that the Veteran is not entitled to an initial rating 
in excess of 10 percent under the remaining relevant DCs.

First, the Veteran has not reported, and the medical evidence 
has not indicated, any evidence of disfigurement of the head, 
face, or neck such that visible or palpable tissue loss and 
either gross distortion or asymmetry and one feature or 
paired set of features or with two or three characteristics 
of disfigurement is shown.   Specifically, upon physical 
examination, the April 2005 VA examiner found that the "neck 
was supple with the mass palpated.  It is soft and moveable, 
nontender and approximately 2.5-3cm.  No other masses were 
palpated.  The thyroid was not palpable."  Further, the 
February 2007 VA examination report indicated that the mass 
was a small subcutaneous lump behind his ear, did not produce 
any discharge, was freely mobile, and that there was no skin 
breakdown.  The evidence does not suggest that there was any 
gross distortion or asymmetry of any features.  Therefore, a 
higher rating is not warranted for disfigurement. 

Next, the Veteran is not entitled to a higher rating based on 
the size of his benign mass.  As noted above, the April 2005 
VA examiner found the benign mass measured 2.5 to 3 cm.  
Subsequently, at the February 2007 VA examination, the mass 
measured 1 cm by 1 cm.  Based on these measurements, it does 
not cover 77 sq. cm. as contemplated by the 20 percent rating 
under DC 7801.  Moreover, the evidence does not suggest that 
the mass is deep or causes limited motion. 

Finally, the evidence does not suggest any limitation of 
motion or function.  For example, the Veteran is still able 
to move his neck and hold his head up.  In consideration of 
the above, the Board finds the preponderance of the evidence 
is against a higher or separate rating for the Veteran's 
benign mass on his neck under any applicable DC.  

        Left Elbow

In this case, throughout the rating period on appeal, the 
Veteran has been assigned a 10 percent rating for medial 
epicondylitis of the left elbow.  He contends that his elbow 
pain entitles him to a higher initial rating.  

The Veteran is currently rating under 38 C.F.R. § 4.118, DCs 
5299-5207 for limitation of motion.  Diagnostic Code 5207 
provides that extension of the forearm limited to 75 degrees 
is rated as 20 percent for the major side and 20 percent for 
the minor side; extension of the forearm limited to 90 
degrees is rated 30 percent for the major side and 20 percent 
for the minor side; extension of the forearm limited to 100 
degrees is rated 40 percent for the major side and 30 percent 
for the minor side; and extension of the forearm limited to 
110 degrees is rated 50 percent for the major side and 40 
percent for the minor side.  

Diagnostic Code 5205 provides that ankylosis of the elbow is 
to be rated as follows:  for favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees, 40 percent for 
the major elbow and 30 percent for the minor elbow; for 
intermediate ankylosis of the elbow, at an angle of more than 
90 degrees, or between 70 degrees and 50 degrees, 50 percent 
for the major elbow and 40 percent for the minor elbow; for 
unfavorable ankylosis of the elbow, at an angle of less than 
50 degrees or with complete loss of supination or pronation, 
60 percent for the major elbow and 50 percent for the minor 
elbow.  

Diagnostic Code 5206 provides that flexion of the forearm 
limited to 90 degrees is rated 20 percent for the major side 
and 20 percent for the minor side; flexion of the forearm 
limited to 70 degrees is rated 30 percent disabling for the 
major side and 20 percent for the minor side; flexion of the 
forearm limited to 55 degrees is rated 40 percent disabling 
for the major side and 30 percent for the minor side; and 
flexion of the forearm limited to 45 degrees is rated 50 
percent disabling for the major side and 40 percent for the 
minor side.  

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side and 
20 percent for the minor side.  Flail joint of the elbow is 
rated 60 percent disabling for the major side and 50 percent 
for the minor side.  

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side and 10 percent for the 
minor side; nonunion of the ulna in the lower half is rated 
20 percent for the major side and 20 percent for the minor 
side; nonunion of the ulna in the upper half, with false 
movement, without loss of bone substance or deformity is 
rated 30 percent for the major side and 20 percent for the 
minor side; nonunion of the ulna in the upper half, with 
false movement, with loss of bone substance (1 inch (2.5cms) 
or more) and marked deformity is rated 40 percent for the 
major side and 30 percent for the minor side.  

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; nonunion of the radius in the 
lower half, with false movement, without loss of bone 
substance or deformity is rated 30 percent disabling for the 
major side and 20 percent for the minor side; nonunion of the 
radius in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated 40 percent disabling for the major side and 30 
percent for the minor side.  

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I.  Diagnostic Code 5213 provides that 
supination of the forearm limited to 30 degrees or less is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side.  Limitation of pronation with motion lost 
beyond the last quarter of arc, so the hand does not approach 
full pronation, is rated 20 percent disabling for the major 
side and 20 percent for the minor side; limitation of 
pronation with motion lost beyond the middle of arc is rated 
30 percent disabling for the major side and 20 percent for 
the minor side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the 
major side and 20 percent for the minor side; loss of 
supination or pronation due to bone fusion, with the hand 
fixed in full pronation, is rated 30 percent disabling for 
the major side and 20 percent for the minor side; and loss of 
supination or pronation due to bone fusion, with the hand 
fixed in supination or hyperpronation, is rated 40 percent 
disabling for the major side and 30 percent for the minor 
side.  38 C.F.R. § 4.71a. 

Regarding limitation of extension, the April 2005 VA 
examination report indicated subjective complaints of 
difficulty with range of motion or extreme extension of the 
elbow, which is worse in the morning.  On physical 
examination, the April 2005 VA examiner found normal range of 
motion for the left upper extremity.  Additionally, the April 
2005 VA examination report indicated "none" in answer to 
"functional impairment."  Further, an April 2005 VA 
physical therapy consult report indicated range of motion 
within full limits.  Next, an October 2006 VA outpatient 
treatment records indicated full range of motion in the 
elbows without tenderness, effusion, or deformities.  
Strength was measured at 5 out of 5.  An April 2007 VA 
outpatient treatment record indicated identical findings.  
Moreover, the April 2008 VA examination report indicated that 
the Veteran had extension to zero degrees.  Therefore, he is 
not entitled to a higher rating for limitation of extension. 

Regarding limitation of flexion, as stated above, the April 
2005 VA examiner found normal range of motion for the left 
upper extremity and indicated no functional impairment.  
Further, an April 2005 VA physical therapy consult report 
indicated range of motion within full limits.  The Board 
notes that an April 2006 VA outpatient treatment record 
indicated no swelling or tendon tenderness but did note 
complaints of mild pain with full flexion.  Next, an October 
2006 VA outpatient treatment records indicated full range of 
motion in the elbows with no tenderness, effusion, or 
deformities and strength measured at 5 out of 5.  A January 
2007 VA outpatient treatment record also indicated no 
swelling or tendon tenderness but did note complaints of mild 
pain with full flexion.  Lastly, the April 2008 VA 
examination report indicates that the Veteran has flexion to 
145 degrees, albeit with pain.  Although he has expressed 
pain in flexion, the evidence consistently showed full range 
of motion.  Therefore, he is not entitled to a higher rating 
for limitation of flexion.

Regarding ankylosis, as the evidence shows that the Veteran 
has motion in his elbow, he is not entitled to a higher 
rating for ankylosis.  

Regarding impairment of pronation, the Board notes that a 
February 2004 VA outpatient treatment record indicated that 
the Veteran experienced pain with pronation; however, no 
limitation of motion was noted.  Therefore, he is not 
entitled to a higher rating for impairment of pronation with 
loss of motion.
 
A higher rating is not warranted under the other diagnostic 
codes as there is no objective evidence of joint fracture, 
impairment of supination, pronation, radius, or ulna.  
Specifically, a May 2005 VA outpatient treatment record 
indicated that X-rays of the Veteran's elbow were normal.  An 
X-ray conducted in conjunction with the April 2008 VA 
examination showed no fracture or dislocation of the left 
elbow.  No soft tissue swelling or joint effusion was seen. 
And, there was mild radiocapitellar and humeroulnar 
osteoarthrosis unchanged from April 2005. 

Lastly, the Board has also considered that the Veteran also 
wears an elbow brace and that at the April 2005 VA 
examination, he reported tenderness with extreme eversion and 
inversion.  However, the Board finds that such symptomatology 
is contemplated in his 10 percent evaluation under DC 5299-
5207. 

Based on the foregoing, the Veteran is not entitled to an 
increased or separate rating under Diagnostic Codes 5209, 
5210, 5211, 5212, and 5213 respectively and the Board finds 
that his symptoms more nearly approximate the 10 percent 
rating currently assigned. 

        Other Considerations

With regard to all of the claims, the Board has also 
considered the Veteran's statements that he experiences pain 
in the right knee; bilateral foot pain, limited ability to 
stand, and difficulty wearing certain shoes; pain in his 
neck; and pain, tenderness, soreness, stiffness in his elbow 
and difficulty buttoning his bow tie.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for 
disabilities; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than his assessment of the severity of his 
disabilities.  See Cartright, 2 Vet. App. at 25.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the evidence does not show that the Veteran has 
been hospitalized for any of his disabilities.  Additionally, 
although he reported that he experiences a 25 percent 
limitation of motion regarding his feet, and that he missed 
approximately 3 weeks of work due to knee and foot pain, the 
April 2008 VA examiner found that his disabilities cause no 
significant effects on his general occupational activities.  
Similarly, the April 2008 VA examiner found that his elbow 
disability caused no significant effects on his general 
occupational activities.  Further, the Veteran has not 
reported any hospitalization, bed rest, or missed work due to 
his elbow and benign skin neoplasm disabilities.  

Moreover, the rating criteria reasonably describe his 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  Thus, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 
(2009) is not warranted.  


ORDER

An initial rating in excess of 10 percent for right knee 
tendonitis is denied.  

An initial rating of 10 percent, but no higher, for bilateral 
plantar fasciitis is granted, subject to the legal authority 
governing the payment of VA compensation.

An initial rating of 10 percent, but no higher, for benign 
mass of the left side of neck is granted, subject to the 
legal authority governing the payment of VA compensation.

An initial rating in excess of 10 percent for medial 
epicondylitis of the left elbow is denied.  


REMAND

A rating decision issued in June 2006 denied entitlement to 
service connection for a bunion of the left foot.  
Thereafter, later in June 2006, the Veteran entered a notice 
of disagreement as to the denial of such issue.  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case.  See 38 C.F.R. § 19.26.  Thus, 
remand for issuance of a statement of the case on this issue 
is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all 
applicable laws and regulations, on the 
issue of entitlement to service connection 
for a bunion of the left foot must be 
issued.  The Veteran should be advised of 
the time period in which to perfect his 
appeal.  Only if the Veteran's appeal as 
to this issue is perfected within the 
applicable time period, then such should 
return to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


